FILED
                            NOT FOR PUBLICATION
                                                                             JAN 17 2017
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


PRESERVATION OF LOS OLIVOS and                    No.   15-55486
PRESERVATION OF SANTA YNEZ,
                                                  D.C. No.
              Plaintiffs-Appellants,              2:06-cv-01502-JVS-SH

 v.
                                                  MEMORANDUM*
UNITED STATES DEPARTMENT OF
THE INTERIOR; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                           Submitted January 12, 2017**
                              Pasadena, California

Before: KOZINSKI, McKEOWN, and WATFORD, Circuit Judges.

      The district court correctly denied plaintiffs’ request to reopen this case.

Plaintiffs initially challenged a 2006 decision of the Interior Board of Indian


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                            Page 2 of 2
Appeals (IBIA). The district court vacated that decision and remanded the case to

the IBIA, which issued a superseding decision in 2014. Plaintiffs may attempt to

challenge the IBIA’s 2014 decision by filing a new action in the district court, but

they may not do so, as they have attempted to do here, by “reopening” an earlier

action that had already concluded.

      Contrary to plaintiffs’ contentions, their initial 2006 action did not remain

pending in the district court after 2008. The district court’s decision of July 9,

2008, which granted in part and denied in part plaintiffs’ motion for summary

judgment, was a final judgment. See Fed. R. Civ. P. 58(c)(2)(B) (stating that a

judgment is entered after 150 days even if no separate document is filed). The

court’s decision resolved all of the claims raised in plaintiffs’ motion for summary

judgment and remanded the case to the IBIA. A district court generally does not

retain jurisdiction after an action is remanded to an agency. Zheng v. Ashcroft, 383
F.3d 919, 921 n.2 (9th Cir. 2004) (per curiam). Additionally, plaintiffs treated the

decision as a final judgment by seeking attorney’s fees under the Equal Access to

Justice Act. See Casey v. Albertson’s Inc., 362 F.3d 1254, 1259 (9th Cir. 2004).

      AFFIRMED.